PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Chen, Jun
Application No. 16/752,644
Filed: 25 Jan 2020
For: Multivalent pharmacophores for high avidity and overexpressed-target specific binding and uses thereof
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition, filed April 18, 2022 and August 1, 2022, which is being properly treated as a petition under 37 C.F.R. § 1.137(a) to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely manner to the Restriction Requirement, mailed September 14, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 15, 2021.  A Notice of Abandonment was mailed March 24, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
the required reply,1 
the petition fee, 
a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and 
a terminal disclaimer and fee if the application was filed on or before June 8, 1995 or if the application is a design application.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.2  

The instant petition lacks item(s) (1) and (3).

With regards to item (1), a proper reply to the Office action has not been received.  A Request for Continued Examination (RCE) was submitted with the instant petition.  However, an applicant cannot request continued examination of an application until after prosecution in the application is closed.  Prosecution in an application is closed if the application is under appeal, or if the last Office action is a final action (37 CFR 1.113), a notice of allowance (37 CFR 1.311), or an action that otherwise closes prosecution in the application (e.g., an Office action under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935)).   See 37 CFR 1.114(a).  The Office action mailed September 14, 2021 was not a final action, as indicated in 2b of the Status section of the Office Action Summary form.  As such, an RCE is not a proper response.  

A copy of the September 2021 Office action is enclosed for applicant’s convenience.

With regards to item (3), the petitions submitted August 18, 2022 and August 1, 2022, did not include a proper unintentional delay statement required by 37 CFR 1.137(b)(4).  A blank petition to revive form (PTO/SB/64), which includes a proper unintentional delay statement, is enclosed for applicant’s convenience.

Further, the petitions and the RCE form were not properly signed.  Each piece of correspondence filed with the USPTO must include either an handwritten signature or an s-signature.  The S-signature must consist only of letters, or Arabic numerals, or both, with appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and the person signing the correspondence must insert his or her own S-signature with a first single forward slash mark before, and a second single forward slash mark after, the S-signature ( e.g., /Dr. James T. Jones, Jr./).  The signer’s name must be presented in printed or typed form preferably immediately below or adjacent the S-signature, and be reasonably specific enough so that the identity of the signer can be readily recognized.

The USPTO always recommends using a registered attorney or agent to assist in preparing and prosecuting a patent application. However, the USPTO also recognizes that the cost of such assistance is prohibitive for many applicants, particularly independent inventors and small business concerns. In light of that, the USPTO has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:

Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848
Post Mail:       Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web3 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  

	

/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        	

Enclosure:	Office action originally mailed September 14, 2021 (6 pages)	
Petition for Revival of an Application for Patent Abandoned Unintentionally (PTO/SB/64) (4 pages)


    
        
            
        
            
        
            
    

    
        1  In a nonprovisional application abandoned for failure to prosecute, the required reply may be met by the filing of a continuing application.  In an application or patent, abandoned or lapsed for failure to pay the issue fee or any portion thereof, the required reply must be the payment of the issue fee or any outstanding balance thereof.
        2 See MPEP 711.03(c)(III)(C) and (D).  
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)